{¶ 71} I concur in the majority's analysis and disposition of Appellant's second, third, and fourth assignments of error.
 {¶ 72} I further concur in the majority's disposition of Appellant's first assignment of error. I write separately because I find Appellant's argument based upon State v. Colon (2008), 118 Ohio St. 3d 26, is misplaced.3 Unlike the prong at issue in the robbery charge inColon I, the prong at issue in the sexual imposition charge herein does incorporate the culpable mental state of knowingly. The trial court properly instructed the jury on the necessary mental culpability of knowingly. I find neither Colon I, nor Colon II (for that matter), applicable to the case sub judice.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the City of Canton Municipal Court is affirmed. Costs assessed to Appellant.
3 Because I find Colon I inapplicable, I find analysis underColon II unnecessary. *Page 1